 

--------------------------------------------------------------------------------



Exhibit 10.2

 
ECHO HEALTHCARE ACQUISITION CORP.
 
FOUNDING DIRECTOR WARRANT
PURCHASE AGREEMENT
 


THIS FOUNDING DIRECTOR WARRANT PURCHASE AGREEMENT (the “Agreement”) is made as
of March 22, 2006, between Echo Healthcare Acquisition Corp., a Delaware
corporation (the “Company”), on the one hand, and Chicago Investments, Inc.,
Windy City, Inc., Gary A. Brukardt, Gene E. Burleson, Alastair Clemow, Richard
Martin and Kevin Pendergest, on the other hand (collectively, the “Purchasers”
or individually, a “Purchaser”). Except as otherwise indicated herein,
capitalized terms used herein are defined in Section 10 hereof.
 
WHEREAS, the Purchasers are directors and stockholders of the Company; and
 
WHEREAS, in furtherance of the Company’s plan to obtain funding through an
initial public offering (the “Offering”) of its units (the “Units”), each Unit
consisting of one share of common stock (the “Unit Common Stock”) and one
warrant to purchase one share of common stock (the “Unit Warrants” or a “Unit
Warrant”) and to demonstrate the commitment of the initial stockholders of the
Company to this plan, the Purchasers desire to make an investment in the Company
by purchasing 458,333 warrants in the amounts set forth opposite each
Purchaser’s name on Exhibit A (the “Founding Director Warrants” or a “Founding
Director Warrant” ) on the terms and conditions described herein; and
 
WHEREAS, the consummation of this Agreement is a condition to the closing of the
Offering as described in the Underwriting Agreement by and among the Company and
Morgan Joseph & Co. Inc., as representative of the several underwriters (the
“Representative”), which Underwriting Agreement is filed as an exhibit to the
Company’s registration statement on Form S-1, SEC File No. 333-126650, as the
same has been and may be amended from time to time hereafter (the “Registration
Statement”) and filed with the Securities and Exchange Commission (the
“Commission”).
 
NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:
 
Section 1. Authorization, Purchase and Sale; Terms of the Founding Director
Warrants.
 
A.    Authorization of the Founding Director Warrants. The Company has
authorized, and hereby ratifies such authorization by execution hereof, the
issuance and sale to the Purchasers of an aggregate of 458,333 Founding Director
Warrants. Each Founding Director Warrant shall upon exercise and payment of the
exercise price specified therein entitle the holder to purchase one share of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”).
 
B.    Purchase and Sale of the Founding Director Warrants. The Company shall
sell to the Purchasers, and subject to the terms and conditions set forth
herein, the Purchasers shall severally purchase from the Company,
contemporaneously with the closing of the Offering, an aggregate of 458,333
Founding Director Warrants. Each Purchaser shall purchase that number of the
Founding Director Warrants as is set forth opposite his name in the table
contained in Exhibit A hereto. The purchase price of each Founding Director
Warrant shall be $1.20 per warrant (the “Purchase Price”), which shall be paid
in immediately available funds through wire transfers to the trust account (the
“Trust Account”) to be established pursuant to that certain Investment
Management Trust Agreement by and between the Company and Corporate Stock
Transfer, Inc. (“CST”). The Purchase Price shall be wired to the Trust Account
by the Purchasers so as to be on deposit in the Trust Account not less than 24
hours prior to the closing of the Offering. Amounts so received in the Trust
Account shall be credited against the respective purchase obligations of the
Purchasers as described on Exhibit A hereto.
 

 

--------------------------------------------------------------------------------



C.    Terms of the Founding Director Warrants. The Founding Director Warrants
shall carry rights and terms identical to those possessed by the Unit Warrants
described in the Registration Statement, subject to the following exceptions:
the Founding Director Warrants (i) will not be transferable or salable by the
Purchasers until such time as the Company has completed a Business Combination,
(ii) will be non-redeemable so long as the Purchasers hold such warrants
following their issuance by the Company to such Purchasers, and (iii) together
with the shares of Common Stock underlying the Founding Director Warrants, are
and will be entitled to registration rights under the registration rights
agreement (the “Registration Rights Agreement”) to be signed contemporaneously
herewith between the Purchasers, the Initial Stockholders (as such term is
defined in the Registration Statement) and the Company. The transfer restriction
set forth in (i) above shall not apply to (a) transfers resulting from the death
of any of the Purchasers, (b) transfers by operation of law, (c) any transfer
for estate planning purposes to persons immediately related to the transferor by
blood, marriage or adoption, or (d) any trust solely for the benefit of such
transferor and/or the persons described in the preceding clause; provided,
however, that with respect to each of the transfers described in clauses (a),
(b), (c) and (d) of this sentence, that prior to such transfer, each permitted
transferee or the trustee or legal guardian for each permitted transferee
(hereinafter collectively, “Permitted Transferees” or a “Permitted Transferee”)
agrees in writing to be bound by the terms of this Agreement. Should any of the
Purchasers transfer or sell Founding Director Warrants to persons other than
Permitted Transferees after the Company has completed a Business Combination,
then such Founding Director Warrants shall on the date of such transfer
immediately become redeemable under the same terms as the Unit Warrants. Except
as specifically provided in this Agreement, the terms of the Founding Director
Warrants shall in all other respects be as set forth in the Warrant Agreement
relating to the Unit Warrants by and between the Company and CST. In the event
of any conflict between this Agreement and the Warrant Agreement, the terms and
provisions of which are incorporated herein by reference, this Agreement shall
control.
 
Section 2. The Closing. The closing of the purchase and sale of the Founding
Director Warrants to the Purchasers (the “Closing”) shall take place at the
offices of Powell Goldstein at One Atlantic Center, 1201 West Peachtree Street,
NW, Atlanta Georgia 30309 at or immediately prior to the closing of the
Offering. At the Closing, the Company shall deliver warrant certificates
evidencing the Founding Director Warrants to be purchased by the Purchasers
hereunder, registered in each Purchaser’s name, upon the payment of the
aggregate purchase price therefor, by wire transfer of immediately available
funds to the Trust Account.
 
Section 3. Representations and Warranties of the Company. As a material
inducement to the Purchasers to enter into this Agreement and purchase the
Founding Director Warrants, the Company hereby represents and warrants that:
 
A.    Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement.
 
B.    Authorization; No Breach.
 
(i)    The execution, delivery and performance of this Agreement to which the
Company is a party will have been duly authorized by the Company as of the
Closing upon the approval hereof by the Company and its Board of Directors. This
Agreement constitutes a valid and binding obligation of the Company, enforceable
in accordance with its terms upon its execution.
 
(ii)    The execution and delivery by the Company of this Agreement, the sale
and issuance of the Founding Director Warrants hereunder, the issuance of the
Common Stock upon exercise of the Founding Director Warrants (except, with
respect thereto, any filings required under Federal or state securities laws or
issuance of one or more legal opinions in form and content reasonably
satisfactory to the Company pertaining to the availability of one or more
 

2

--------------------------------------------------------------------------------



exemptions with respect to the issuance of the Founding Director Warrants under
applicable securities laws) and the fulfillment of and compliance with the
respective terms hereof and thereof by the Company, do not and will not as of
the Closing (i) conflict with or result in a breach of the terms, conditions or
provisions of, (ii) constitute a default under, (iii) result in the creation of
any lien, security interest, charge or encumbrance upon the Company’s capital
stock or assets pursuant to, (iii) result in a violation of, or (iv) require any
authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with, any court or administrative or governmental body
or agency pursuant to the Certificate of Incorporation of the Company or the
bylaws of the Company, or any material law, statute, rule or regulation to which
the Company is subject, or any agreement, order, judgment or decree to which the
Company is subject, except for any filings required after the date hereof under
Federal or state securities laws.
 
C.    Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof, the Founding Director Warrants to be purchased
hereunder and, upon exercise of the Founding Director Warrants, payment of the
exercise price set forth therein and conformance with the other provisions
relating to the exercise thereto, the Common Stock issuable upon exercise of
such Founding Director Warrants will be duly and validly issued, fully paid,
nonassessable, and the Purchasers will have or receive good title to such
securities, free and clear of all liens, claims and encumbrances of any kind,
other than (a) transfer restrictions hereunder and under the other agreements
contemplated hereby, (b) transfer restrictions under federal and state
securities laws, and (c) liens, claims or encumbrances imposed due to the
actions of the Purchaser.
 
D.    Governmental Consents. No permit, consent, approval or authorization of,
or declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement, or the consummation by the Company of any other transactions
contemplated hereby.
 
E.    Disclosure. (a) The Company has provided each Purchaser with a copy of the
Registration Statement and each Amendment to the Company’s Registration
Statement, or informed each Purchaser of the filing thereof and instructed or
requested the Purchasers to review the Registration Statement and each such
Amendment on the Commission’s website . The Company will provide the Purchasers
with a copy of any and all amendments to the Registration Statement filed by the
Company with the Commission prior to the Closing. (b) To the best of the
Company’s knowledge as of the date hereof, neither this Agreement nor the
Registration Statement, taken as a whole, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
herein or therein not misleading in light of the circumstances in which such
statements were made.
 
Section 4. Representations, Warranties and Covenants of Purchasers. As a
material inducement to the Company to enter into this Agreement and issue and
sell the Founding Director Warrants to the Purchasers, the Purchasers hereby
severally represent, warrant and covenant to the Company (which representations,
warranties and covenants shall survive the Closing) that:
 
A.    Capacity and State Law Compliance. Each Purchaser is an individual over
the age of 21 years with the legal capacity to execute and perform the
obligations imposed on each of the Purchasers hereunder. Each Purchaser has
engaged in the transactions contemplated by this Agreement within a state in
which the offer and sale of the Founding Director Warrants is permitted under
applicable securities laws. The Purchaser understands and acknowledges that the
purchase of Common Stock on exercise of the Founding Director Warrants may
require the registration of such Common Stock under Federal and/or state
securities laws or the availability of an exemption from such registration
requirements.
 
B.    Authorization; No Breach.
 
(i)    This Agreement constitutes a valid and binding obligation of each
Purchaser, enforceable in accordance with its terms.
 

3

--------------------------------------------------------------------------------



(ii)    The execution and delivery by Purchasers of this Agreement and the
fulfillment of and compliance with the respective terms hereof by Purchasers do
not and shall not as of the Closing conflict with or result in a breach of the
terms, conditions or provisions of any other agreement, instrument, order,
judgment or decree to which Purchaser is subject.
 
C.    Investment Representations.
 
(i)         Each of the Purchasers is acquiring the Founding Director Warrants
and, upon exercise thereof, the Common Stock issuable upon such exercise
(collectively, the “Securities”) for his own account, for investment only and
not with a view towards, or for resale in connection with, any public sale or
distribution thereof.
 
(ii)        Each Purchaser is an “accredited investor” as defined in Rule
501(a)(3) of Regulation D.
 
(iii)       Each Purchaser understands that the Securities are being offered and
sold to him in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Purchaser’s
compliance with, the representations, warranties and agreements of Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of Purchaser to acquire such securities.
 
(iv)      Each Purchaser initiated discussions with the Company relating to the
purchase and sale of the Securities contemplated by this Agreement on an
unsolicited basis prior to the date of this Agreement. The Purchasers did not
initiate such discussions, nor did Purchasers decide to enter into this
Agreement, as a result of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Securities Act of 1933, as amended (the
“Securities Act”), including the filing of the Registration Statement.
 
(v)       Each Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by Purchaser. Each
Purchaser has been afforded the opportunity to ask questions of the other
executive officers and directors of the Company. Each Purchaser understands that
his investment in the Securities involves a high degree of risk. Each Purchaser
has sought such accounting, legal and tax advice as he has considered necessary
to make an informed investment decision with respect to his acquisition of the
Securities. Each Purchaser has received and reviewed a copy of the Registration
Statement, including without limitation, the language therein under the caption
“Risk Factors,” and signed the Registration Statement signature page in his
capacity as an officer or director (or both) of the Company, as the case may be.
 
(vi)       Each Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.
 
(vii)      Each Purchaser understands that: (a) the Securities have not been and
are not being registered under the Securities Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder or (B) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register such securities under the Securities Act or any state securities laws
or to comply with the terms and conditions of any exemption thereunder. In this
regard, each Purchaser represents that he is familiar with Rule 144 adopted
pursuant to the Securities Act, and understands the resale limitations imposed
thereby and by the Securities Act. Each Purchaser is able to bear the economic
risk of its investment in the Securities for an indefinite period of time.
 

4

--------------------------------------------------------------------------------



(viii)     Each Purchaser is an investor in securities of companies in the
development stage and acknowledges that he is able to fend for himself, has
knowledge and experience in financial and business matters, knows of the high
degree of risk associated with investments generally and particularly
investments in the securities of companies in the development stage such as the
Company, is capable of evaluating the merits and risks of an investment in the
Securities and is able to bear the economic risk of an investment in the
Securities in the amount contemplated hereunder. Each Purchaser has adequate
means of providing for his current financial needs and contingencies and will
have no current or anticipated future needs for liquidity which would be
jeopardized by the investment in the Securities. Each Purchaser can afford a
complete loss of his investment in the Securities.
 
(ix)       Without in any way limiting the representations set forth above, the
Purchasers agree not to make any disposition of all or any portion of the
Securities unless and until:
 
(a)    There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or
 
(b)    (i) The Purchaser shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if reasonably
requested by the Company, the Purchaser shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of such Securities under the
Securities Act. Notwithstanding the foregoing, each Purchaser also understands
and acknowledges that the transfer or exercise of the Founding Director Warrants
is subject to the specific conditions to such transfer or exercise as outlined
herein, as to which each Purchaser specifically assents by his execution hereof.
 
D.    No Group. By virtue of the Purchasers purchasing the Founding Director
Warrants under this Agreement, such participation shall not be construed so as
to make any of the Purchasers part of, or a participant in, a “group” as defined
in Rule 13d-5 of the Exchange Act with respect to any securities of the Company.
 
E.    Rescission Right Waiver and Indemnification. 
 
(i)    Each of the Purchasers understands and acknowledges that an exemption
from the registration requirements of the Securities Act requires that there be
no general solicitation of purchasers of the Founding Director Warrants. In this
regard, if the Offering of the Units were deemed to be a general solicitation
with respect to the Founding Director Warrants, the offer and sale of such
Founding Director Warrants may not be exempt from registration and, if not, the
Purchasers may have a right to rescind their purchases of the Founding Director
Warrants. In order to facilitate the completion of the Offering and in order to
protect the Company, its stockholders and the Trust Account from claims that may
adversely affect the Company or the interests of its stockholders, each of the
Purchasers hereby agrees to waive, to the maximum extent permitted by applicable
law, any claims, right to sue or rights in law or arbitration, as the case may
be, to seek rescission of his purchase of the Founding Director Warrants. Each
of the Purchasers acknowledges and agrees that this waiver is being made in
order to induce the Company to sell the Founding Director Warrants to the
Purchasers. Each Purchaser agrees that the foregoing waiver of rescission rights
shall apply to any and all known or unknown actions, causes of action, suits,
claims, or proceedings (collectively, “Claims”) and related losses, costs,
penalties, fees, liabilities and damages, whether compensatory, consequential or
exemplary, and expenses in connection therewith (collectively, “Losses and
Expenses”) including reasonable attorneys’ and expert witness fees and
disbursements and all other expenses reasonably incurred in investigating,
preparing or defending against any Claims, whether pending or threatened, in
connection with any present or future actual or asserted right to rescind the
purchase of the Founding Director Warrants hereunder or relating to the purchase
of the Founding Director Warrants and the transactions contemplated hereby.
 

5

--------------------------------------------------------------------------------



(ii)    Each Purchaser agrees not to seek recourse against the Trust Account for
any reason whatsoever in connection with his purchase of the Founding Director
Warrants or any Claim that may arise now or in the future.
 
(iii)    The Purchasers (collectively, “Indemnitors”) agree to severally
indemnify and hold harmless the Company, the Representative, the underwriters of
the Offering and the Trust Account against any and all Losses and Expenses
whatsoever to which the Company, the Representative and the Trust Account may
become subject as a result of the purchase of the Founding Director Warrants by
the Purchasers or a Purchaser, including but not limited to any Claim by any
Purchaser of the Founding Director Warrants, but only to the extent necessary to
ensure that such Losses and Expenses do not reduce the amount in the Trust
Account. To the extent that the foregoing several indemnification by the
Indemnitors may be unenforceable for any reason, each of the Indemnitors agree
to make the maximum contribution permissible by applicable law to the payment
and satisfaction of any Losses and Expenses relating to Claims that may or will
otherwise reduce the amount in the Trust Account. Any Losses and Expenses
indemnified hereunder by the Indemnitors will be paid equally by them except to
the extent that such Claims are brought by either of the Indemnitors, in which
case the foregoing indemnity obligation shall only be that of the person making
the Claim, it being the understanding and agreement of the Indemnitors that each
of them shall be held harmless by the other as to any Claims, Losses and
Expenses.
 
(iv)    The Purchasers acknowledge and agree that the stockholders of the
Company, including those who purchase the Units in the Offering, are and shall
be third-party beneficiaries of the foregoing provisions of Section 5G of this
Agreement.
 
(v)    Each Purchaser agrees that to the extent any waiver of rights under this
Section 4. E is ineffective as a matter of law, each Purchaser has offered such
waiver for the benefit of the Company as an equitable right that shall survive
any statutory disqualification or bar that applies to a legal right. Each
Purchaser acknowledges the receipt and sufficiency of consideration received
from the Company hereunder in this regard.
 
Section 5. Conditions of the Purchasers’ Obligations at the Closing.
 
The obligation of the Purchasers to purchase and pay for the Founding Director
Warrants is subject to the fulfillment, at or before the Closing, of each of the
following conditions:
 
A.    Representations and Warranties. The representations and warranties of the
Company contained in Section 3, except for those stated to be made as of the
date hereof, shall be true and correct in all material respects at and as of the
Closing as though then made, except to the extent of changes caused by the
transactions expressly contemplated herein or in the prospectus contained in the
Registration Statement.
 
B.    Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.
 
C.    Registration Statement. The Registration Statement shall have been
declared effective by the Commission and the closing of the Offering shall take
place within four business days of such effective date or, if the Registration
Statement is declared effective before 2:00 p.m. on a business day, the closing
of the Offering shall take place within three business days of such effective
date.
 

6

--------------------------------------------------------------------------------



Section 6. Conditions of the Company’s Obligations at the Closing.
 
The obligations of the Company to the Purchasers under this Agreement are
subject to the fulfillment on or before the Closing of each of the following
conditions:
 
A.    Representations and Warranties. The representations and warranties of
Purchasers contained in Section 4 shall be true at and as of the Closing as
though then made.
 
B.    Performance. The Purchasers shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by them on or before the Closing.
 
C.    Corporate Consents. The Company shall have obtained the consent of its
Board of Directors authorizing the execution, delivery and performance of this
Agreement and the issuance and sale of the Founding Director Warrants hereunder.
 
Section 7. Termination. This Agreement may or will be terminated at any time
prior to the consummation of the Closing under the following described
circumstances:
 
(i)    automatically upon the mutual written consent of the Company and the
Purchasers;
 
(ii)   by either of the Company or the Purchasers by delivery of written notice
thereof, if the Offering shall not have been consummated prior to the one-month
anniversary of the date of this Agreement; or
 
(iii)          automatically if the Offering is not closed within the time
periods described in the Underwriting Agreement after the Registration Statement
is declared effective.
 
Section 8. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the Closing for a
period of six (6) months except as otherwise specifically provided herein.
 
Section 9. Definitions. For the purposes of this Agreement, the following terms
have the meanings set forth:
 
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise.
 
“Business Combination” means a merger, stock exchange, asset acquisition or
similar business combination of the Company with a target business or businesses
that is its initial business combination and which meets the size, timing and
other criteria outlined in the Registration Statement.
 
“Common Stock” means the Company’s Common Stock, par value $0.0001 per share.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or governmental entity or any department, agency or political
subdivision thereof.
 
“Securities Act” means the Securities Act of 1933, as amended.
 

7

--------------------------------------------------------------------------------



“Securities and Exchange Commission” or “Commission” means the United States
Securities and Exchange Commission.
 
Section 10. Miscellaneous.
 
A.    Legends.
 
(i)    The certificates evidencing the Founding Director Warrants will include
the legend set forth below, which the Purchasers have read and understand:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED,
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS OR
AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. THESE SECURITIES ARE ALSO
SUBJECT TO INVESTMENT REPRESENTATIONS AND RESTRICTIONS ON TRANSFER OR SALE
PURSUANT TO A PURCHASE AGREEMENT DATED MARCH 22, 2006, WHICH RESTRICTS THE
TRANSFER THEREOF, A COPY OF WHICH CAN BE OBTAINED FROM THE COMPANY AT ITS
EXECUTIVE OFFICES.
 
(ii)    By accepting the certificates bearing the aforesaid legend, each
Purchaser agrees, prior to any permitted transfer of the Securities represented
by the certificates and subject to the restrictions contained herein, to give
written notice to the Company expressing his desire to effect such transfer and
describing briefly the proposed transfer. Upon receiving such notice, the
Company shall present copies thereof to its counsel and the following provisions
shall apply:
 
(a)    subject to the transfer restrictions contained elsewhere in this
Agreement, if, in the reasonable opinion of counsel to the Company, the proposed
transfer of such Securities may be effected without registration under the
Securities Act and applicable state securities acts, the Company shall promptly
thereafter notify the transferring Purchaser, whereupon the transferring
Purchaser shall be entitled to transfer such Securities, all in accordance with
the terms of the notice delivered by the transferring Purchaser and upon such
further terms and conditions as shall be required to ensure compliance with the
Securities Act and the applicable state securities acts, and, upon surrender of
the certificate evidencing such Securities, in exchange therefor, a new
certificate not bearing a legend of the character set forth above if such
counsel reasonably believes that such legend is no longer required under the
Securities Act and the applicable state securities acts; and
 
(b)    subject to the transfer restrictions contained elsewhere in this
Agreement, if, in the reasonable opinion of counsel to the Company, the proposed
transfer of such Securities may not be effected without registration under the
Securities Act or the applicable state securities acts, a copy of such opinion
shall be promptly delivered to the transferring Purchaser, and such proposed
transfer shall not be made unless such registration is then in effect.
 
(iii)    The Company may, from time to time, make stop transfer notations in its
records and deliver stop transfer instructions to its transfer agent to the
extent its counsel considers it necessary to ensure compliance with the
Securities Act and the applicable state securities acts.
 
B.    Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto whether so expressed or not.
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement.
 

8

--------------------------------------------------------------------------------



C.    Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
 
D.    Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.
 
E.    Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.
 
F.    Governing Law. The general corporation law of the State of Delaware shall
govern all issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement, without giving effect to any
choice of law or conflict of law rules or provisions that would cause the
application of the laws of any jurisdiction other than the State of Delaware.
 
G.    Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid) or mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid. Such notices, demands and other
communications shall be sent:
 
 
 

If to the Company:
Echo Healthcare Acquisition Corp.
8000 Towers Crescent Drive, Suite 1300
Vienna, Virginia 22182
Attention: Joel Kanter, President
Facsimile: (561) 828-6150

     

 
With a copy to:
Powell Goldstein LLP
One Atlantic Center, Fourteenth Floor
1201 West Peachtree Street, NW
Atlanta, Georgia 30309-3488
Attention: Richard H. Miller, Esq.
Facsimile: (404) 572-6999

 
 
If to the Purchaser: At the address of the respective Purchaser as set forth in
the records of the Company or to such other address or to the attention of such
other person as the recipient party has specified by prior written notice to the
sending party.
 
H.    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.
 

9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement on
the date first written above.
 

 
ECHO HEALTHCARE ACQUISITION CORP.
 
 
By: /s/ Gene E. Burleson 
Name: Gene E. Burleson 
Title: Chief Executive Officer 
 
Chicago Investments, Inc.:
 
By: /s/ Josh S. Kanter 
Name: Joshua S. Kanter 
Title: President 
 
Windy City, Inc.:
 
By: /s/ Joel Kanter 
Name: Joel Kanter 
Title: President 
 
Gary A. Brukardt:
 
/s/ Gary A. Brukardt 
 
Gene E. Burleson:
 
/s/ Gene E. Burleson 
 
Alastair Clemow:
 
/s/ Alastair Clemow 
 
Richard Martin:
 
/s/ Richard Martin 
 
Kevin Pendergest:
 
/s/ Kevin Pendergest

 




 


 

10

--------------------------------------------------------------------------------



Exhibit A





   
Chicago Investments, Inc.
$305,000
   
Windy City, Inc.
$12,500
   
Gary Brukardt
$10,000
   
Gene E. Burleson
$160,000
   
Alastair Clemow
$15,000
   
Richard Martin
$25,000
   
Kevin Pendergest
$22,500





The address for each of the above is:


Echo Healthcare Acquisition Corp.
8000 Towers Crescent Drive, Suite 1300
Vienna, Virginia 22182.

